 
Who is Roadships Intermodal Marine Lines, LLC?
[newimage.jpg]
 
 
 
 
                            RIML & Crowley MO U Follows

--------------------------------------------------------------------------------

 
CR0WLEY®
 
June 15, 2010
 
ROADSHIPS INTERMODAL MARINE LINES, LLC 155 Isle of Venice Dr., Suite 602
 
Ft. Lauderdale, FL 33301
 
Al I N: Mark Yonge, Managing Member
 
Re: Memorandum of Understanding Dear Mr. Yonge:
 
This Memorandum of Understanding (this "MOU") is executed for the purpose of
expressing the results of preliminary discussions, and preparing for future
discussions, between representatives of CROWLEY TECHNICAL SERVICE, LLC and its
affiliates ("Crowley") and ROADSHIPS INTERMODAL MARINE LINES, LLC and its
affiliates ("Roadships") regarding the possible design, construction supervision
and operation by Crowley of U.S. Coastwise qualified Freight Vessels and related
Intermodal Systems (the 'Transaction"). Crowley and Roadships agree that a
preliminary review of the Transaction indicates that it is of interest to both
parties.
 
The parties intend to continue with their due diligence review of the
feasibility of the Transaction. The review will include, but not be limited to,
consideration of projected costs and revenues, labor, equipment, work prospects,
governmental laws and regulations, vessel design, construction time and
materials and shipyard costs and availability and like factors relevant to
determining the feasibility of the Transaction. It is understood that each party
shall bear their own respective costs with respect to such review; provided,
however, that the parties agree that Crowley shall arrange for/perform certain
Naval Architecture and Operations Consulting and/or Project Engineering
Services, including but limited to formulating a process-flow plan,
transportation arrangements, software requirements and a logistics/intermodal
mode and compatibility study and; provided further, however, that any and all
costs of which consulting services during the Exclusivity Period (as that term
is defined below) shall be for the account of Roadships with the understanding
that such services shall be at a cost to be mutually agreed, which shall be
received as a retainer by Crowley prior to performing any work related to the
Transaction.
 
CROWLEY TECHNICAL MANAGEMENT, INC.
 
 
9487 REGENCY SQUARE BLVD. • JACKSONVILLE • FLORIDA • 32225 904.727.2200
 
 
www.crowley.com
 

--------------------------------------------------------------------------------


 
If the parties mutually agree that the Transaction is feasible, the parties next
intend to enter into negotiations with each other to conclude the terms of
certain binding definitive Design, Construction Supervision and Ship management
Agreements between them for the operation of the Transaction. The definitive
contracts for Design, Construction Supervision and Ship management shall be
negotiated from forms substantially the same as Crowley's standard agreements,
draft copies of which are available to Roadships upon request.
 
Each party understands and agrees that this MOU is executed to evidence the good
faith of the parties in proceeding to the present stage of negotiations and to
continue such negotiations as outlined above. Except as set forth above, neither
this MOU nor any conduct of the parties to the contrary, shall give rise to any
rights or obligations enforceable at law or in equity, nor shall either party be
bound to the other, with respect to this Transaction unless and until certain
binding definitive Design, Construction Supervision and Ship management
Agreements are entered into between the parties and then only to the extent
expressly set forth in agreements.
 
The parties agree that neither they nor their affiliates will entertain,
negotiate, discuss or solicit any other provider of technical or ship management
and construction related services to perform the Transaction (or undertake any
other significant transaction involving the parties' or their assets) or provide
(orally or in writing) any information with respect to, or discuss any aspect of
the Transaction, or this transaction, with any third party prior to December 31,
2010.
 
During the Exclusivity Period, Roadships and Crowley will work exclusively with
each other to prepare and execute Design, Construction Supervision and Ship
management Agreements, cooperate with each other to obtain all necessary third
party consents, and that Roadships shall continue in its efforts to secure the
necessary financing. in the event that the parties do not enter into such
binding definitive Design, Construction Supervision and Ship management
Agreements within the Exclusivity Period, Roadships and Crowley agree that this
MOU shall thereupon terminate and be of no further force and effect. The parties
may extend the Exclusivity Period by mutual consent in writing.
If Roadships is in agreement with the principle elements of the Transaction and
the covenants set forth above and wishes to proceed on this basis, please sign
this MOU in the space provided below and return an executed copy to us.
 
Very truly yours,
 
CROWLEY TECHNICAL SERVICES, LLC
/s/ Mike Golonka
Mike Golonka General Manager
 
Accepted and Agreed For and On Behalf of:
ROADSHIPS INTERMODAL MARINE LINES, LLC and its Affiliates
 
/s/ LLC and its Affiliates
By: LLC and its Affiliates

 

Mark Yonge Managing Member
 
 
 